Citation Nr: 1040366	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an increased initial rating for type II 
diabetes mellitus, currently evaluated as 20 percent disabling.

2. Entitlement to service connection for hypertension (claimed as 
a heart condition), to include as secondary to service-connected 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection for type II diabetes 
mellitus and denied service connection for hypertension.  A 20 
percent evaluation was assigned for diabetes.  The Veteran 
disagreed with that evaluation and the denial of service 
connection for hypertension.  

In January 2009, the Veteran requested a video conference hearing 
before a Veterans Law Judge of the Board.  See 38 C.F.R. §§ 
3.103(c)(1); 20.700(a) (2010). The hearing was scheduled for July 
26, 2010.  However, the Veteran failed to appear for such 
hearing.  Thus, the Board deems the Veteran's request for such a 
hearing to be withdrawn. See 38 C.F.R. § 20.704 (2010).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDING OF FACT

The Veteran takes oral medication for diabetes mellitus, but is 
not required to regulate his activities. 




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
December 2007 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  This letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for diabetes 
mellitus.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, VA treatment records and examination reports, and lay 
evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for diabetes mellitus.  Such disability has 
been rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 as 20 
percent disabling from November 8, 2007.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted 
for diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent evaluation is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Turning to the evidence, the Veteran was first diagnosed with 
diabetes mellitus in September 2007 when he was hospitalized for 
a stroke.  Upon discharge from the VA Medical Center (VAMC), the 
Veteran was prescribed oral medication for treatment of his 
diabetes and was placed on a restricted diet.  

The Veteran underwent a VA examination for diabetes mellitus in 
March 2008.  On that occasion the examiner noted that his 
treatment consisted of oral medication.  The examiner further 
indicated that the Veteran was not on a restricted diet at that 
time, and it does not appear that the Veteran was ever treated 
with insulin for this condition.  The Veteran denied any episodes 
of ketoacidosis or hypoglycemic reaction or hospitalization for 
such.  

VA outpatient treatment records reveal that in October 2008 the 
Veteran reported that he was regularly exercising through walking 
or manual labor.  In March 2009 the Veteran said that he was 
feeling good and had no complaints.  In August 2009, the Veteran 
reported that he was not checking his sugars.  On this occasion 
the Veteran was advised to continue his exercise program and to 
lose weight.  Medication lists include Metformin tablets twice a 
day.

In a January 2009 statement, the Veteran's wife described their 
daily activities and how she assists the Veteran.  The statement 
was not specific to symptoms attributed to his diabetes.

Having carefully considered the Veteran's contentions in light of 
the evidence 
of record and the applicable law, the Board finds that the 
Veteran's diabetes mellitus is appropriately evaluated as 20 
percent disabling.  

Initially, the Board notes that the Veteran is in receipt of 
separate compensable ratings for peripheral neuropathy of the 
lower extremities as secondary to his service-connected diabetes 
mellitus.  Thus, symptoms associated with those disabilities 
cannot be considered in determining the appropriate evaluation 
for his diabetes.  See 38 C.F.R. § 4.14 (the evaluation of the 
same manifestation or disability under different diagnoses is to 
be avoided).  

As outlined above, in order to warrant an evaluation in excess of 
20 percent under Diagnostic Code 7913, the evidence must show 
that treatment for diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  Here, the objective medical 
evidence of record shows that the Veteran's treatment for his 
diabetes mellitus is medication and possibly diet.  The evidence 
does not reflect that any regulation of activities is required to 
control his diabetes.  In fact, the evidence indicates the 
Veteran exercises and is encouraged to do so.  Such does not 
reflect that he must avoid strenuous occupational and 
recreational activities due to his diabetes.  Thus, a rating in 
excess of 20 percent is not warranted.

In summary, based upon the competent evidence of record, the 
Board concludes that the Veteran's diabetes mellitus has been 
adequately addressed by the 20 percent evaluation already 
assigned.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim for an initial disability rating in excess 
of 20 percent at any time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether the Veteran's diabetes 
mellitus disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe 
symptomatology than is shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to service connection for hypertension.

Turning to the evidence, service treatment records reflect that 
at the Veteran's pre-induction examination in February 1968, his 
blood pressure was 164/88.  The Veteran was monitored once for 
the following three consecutive days, with his blood pressure 
being checked once in the morning and once in the evening.  The 
results were as follows:  

Date					Morning		Night
February 27, 1968			142/64		150/68
February 28, 1968			130/78		136/72
March 1, 1968			140/72		144/80

No diagnosis was provided.

On the March 1970 separation examination the Veteran responded 
affirmatively to high or low blood pressure on the Report of 
Medical History.  The examiner stated that the Veteran had a 
history of high blood pressure on his pre-induction examination, 
but that the Veteran was not prescribed medication and that it 
was normal at this examination.


In September 2007 the Veteran presented at the Gainesville VAMC 
stating that he was found by his wife six days earlier on his 
bedside floor unable to walk or speak.  Upon being admitted to 
the VAMC, the Veteran was unable to walk without assistance and 
his speech was garbled.  Upon further examination, the Veteran's 
blood pressure was noted to be 225 systolic.  It was on this 
occasion that the Veteran was diagnosed with type II diabetes 
mellitus.  The Veteran reported that he had a headache but that 
he thought it was due to high blood pressure.  The Veteran 
further stated that while he was made aware of his high blood 
pressure upon being drafted into the military, that he had not 
been to see a doctor in the past 30 years.  However, he further 
stated in his March 2008 VA examination that approximately 10 to 
15 years prior, he was seen by private physician, Dr. Schultz, in 
regards to his high blood pressure before a tooth extraction 
could be performed.  The physician cleared the Veteran for his 
tooth extraction, but the Veteran failed to do any follow up in 
regards to his high blood pressure.  The Board notes that the 
medical records from Dr. Schultz have not been requested and are 
not associated with the claims file.  

At the Veteran's March 2008 VA examination, the examiner stated 
that because the Veteran's hypertension predates the diagnosis of 
his diabetes mellitus, his hypertension is not caused by or 
related to his type II diabetes mellitus.  The examiner did not, 
however, provide a medical opinion as to whether the Veteran's 
diabetes mellitus may have aggravated his hypertensive beyond 
normal progression.  Thus, a VA examination with opinion should 
be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a properly 
competed authorization form for Dr. Schulz so 
that VA can request the treatment records 
from that provider.  After securing the 
necessary release, the RO/AMC should obtain 
these records and associate them with the 
claims file.


2.  Schedule the Veteran for a VA 
hypertension examination to determine the 
current nature of his hypertension, and to 
obtain an opinion as to whether such 
disability is aggravated by his service 
connected diabetes mellitus.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Any necessary tests should 
be conducted and the results reported.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
hypertension was permanently worsened beyond 
normal progression (aggravation) by the 
Veteran's service-connected diabetes 
mellitus.  If aggravation is shown, the 
examiner should attempt to quantify the 
degree by which the diabetes worsens the 
hypertension.  A rationale for all opinions 
expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


